Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
ORDER

ON REHEARING

PER CURIAM:
Jerry A. Hurst seeks to appeal the district court’s orders denying relief on his complaint filed pursuant to the Driver’s Privacy Protection Act, 18 U.S.C. §§ 2721-2725 (2012), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Hurst v. Harbert, No. 1:13-cv-00558-GBL-JFA (E.D. Va. Sept. 30, 2013 & Nov. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.